


117 HR 3722 IH: 21st Century Infrastructure Bank Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3722
IN THE HOUSE OF REPRESENTATIVES

June 4, 2021
Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish the 21st Century American Infrastructure Bank, and for other purposes.


1.Short titleThis Act may be cited as the 21st Century Infrastructure Bank Act. 2.21st Century American Infrastructure Bank (a)EstablishmentThere is hereby established a wholly owned Government corporation to be known as the 21st Century American Infrastructure Bank (hereinafter referred to as the Bank), which shall provide financial assistance for qualified infrastructure projects, in accordance with the requirements of this section.
(b)Board of trustees
(1)In generalThe head of the Bank shall be a board of trustees (hereinafter referred to as the Board). (2)AppointmentThe Board shall consist of 9 members who shall be appointed by the President, by and with the advice and consent of the Senate, and selected as follows:
(A)2 individuals from a list of at least 5 individuals selected by the Speaker of the House of Representatives. (B)2 individuals from a list of at least 5 individuals selected by the minority leader of the House of Representatives.
(C)2 individuals from a list of at least 5 individuals selected by the majority leader of the Senate. (D)2 individuals from a list of at least 5 individuals selected by the minority leader of the Senate.
(E)1 individual selected at will by the President. (3)Term (A)In generalThe members of the Board shall serve for a 6-year term, and no member may serve for more than 2 terms, but a member may continue to serve after the expiration of a term until the successor member takes office.
(B)Staggered termsThe members of the Board shall serve staggered terms, with 1 of the initial members of the Board serving for a term of 4 years and 2 each of the initial members of the Board serving for terms of 5, 6, 7, and 8 years. (C)VacanciesA vacancy in a position of a member of the Board shall be filled in the same manner in which the original position was filled.
(4)CompensationThe members of the Board shall receive compensation at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. (5)ChairThe members of the Board shall select one member to serve as the Chair of the Board.
(6)Corporate governanceThe Securities and Exchange Commission shall issue corporate governance standards with which the Board shall comply, and such standards shall be as close as practicable to those standards required to be followed by the board of directors of an issuer listed on the New York Stock Exchange. (7)Conflicts of interestA member of the Board may not have a financial interest in—
(A)a qualified infrastructure project receiving financial assistance from the Bank; or (B)an eligible infrastructure provider receiving financial assistance from the Bank, including any municipal credit of a State, local, or Tribal government receiving financial assistance from the Bank.
(c)Financial assistance
(1)In generalThe Bank shall provide loans and bond guarantees to eligible infrastructure providers for qualified infrastructure projects and make equity investments in qualified infrastructure projects. (2)ApplicationA person wishing to receive financial assistance from the Bank with respect to a qualified infrastructure project shall submit an application to the Bank in such form and containing such information as the Board may require.
(3)Public transportation capital project requirementsAny person receiving financial assistance from the Bank in connection with a public transportation capital project (as such terms are defined under section 5302 of title 49, United States Code) shall, as a condition on the receipt of such financial assistance, comply with the grant requirements applicable to grants made under section 5309 of such title. (4)Limitation on financial assistance for state-owned enterprises (A)In generalFinancial assistance provided by the Bank may not be used in awarding a contract or subcontract to an entity that is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—
(i)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this Act; (ii)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and
(iii)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416). (B)ExceptionFor purposes of subparagraph (A), the term otherwise related legally or financially does not include a minority relationship or investment.
(C)International agreementsThis paragraph shall be applied in a manner consistent with the obligations of the United States under international agreements. (5)Compliance With Davis-Bacon ActAll laborers and mechanics employed by contractors and subcontractors on qualified infrastructure projects that receive financial assistance from the Bank shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
(6)Use of iron, steel, and manufactured goods in infrastructure projects
(A)Buy AmericaNone of the financial assistance provided by the Bank may be used for a qualified infrastructure project unless all of the iron, steel, and manufactured goods used for the construction, alteration, maintenance or repair of the project are produced in the United States. (B)ExceptionSubparagraph (A) shall not apply in any case or category of cases in which the Secretary of the Treasury finds that—
(i)applying subparagraph (A) would be inconsistent with the public interest; (ii)iron, steel, and the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
(iii)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of the overall qualified infrastructure project by more than 25 percent. (C)Publication of waiversIf the Secretary of the Treasury determines that it is necessary to waive the application of subparagraph (A) based on a finding under subparagraph (B), the Secretary shall publish in the Federal Register a detailed written justification as to why the provision is being waived.
(D)ApplicationThis paragraph shall be applied in a manner consistent with the United States obligations under international agreements. (E)ConsultationsThe Secretary of the Treasury shall consult with the Board and may consult with the Secretary of Transportation and other Federal Secretaries and Administrators when applying this paragraph.
(d)Risk Management Committee
(1)In generalThe Board shall establish a Risk Management Committee to establish the risk management policies to be used by the Bank. (2)EmployeesThe Board shall appoint employees to the Risk Management Committee who the Board has determined have significant and relevant experience in insurance underwriting and credit risk management.
(e)Funding
(1)Initial capitalizationOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Board $50,000,000,000 as an initial capitalization to carry out this Act. (2)Bonds (A)In generalThe Board is authorized to issue, under such terms and limitations as the Board may establish by rule—
(i)general-purpose infrastructure bonds, the proceeds of which shall be used to carry out this Act; and (ii)qualified infrastructure project-specific infrastructure bonds, the proceeds of which shall be used to provide financial assistance to the applicable qualified infrastructure project.
(B)Limitation on use of proceeds for administrative expensesNot more than 1 percent of the proceeds from the issuance of bonds described under subparagraph (A) may be used to pay for the administrative expenses of the Bank. (C)Exemption from local taxationBonds issued by the Bank, and the interest on or credits with respect to such bonds, shall not be subject to taxation by any State, county, municipality, or local taxing authority.
(f)Reports and studies
(1)Annual report on Bank activitiesThe Board shall issue an annual report to the applicable congressional committees describing the activities of the Bank during the previous year, including the evaluations of qualified infrastructure projects and the financing assistance provided with respect to such projects. (2)Report on domestically sourced materials, goods, and productsNot less often than every 2 years, the Board shall issue a report to the applicable congressional committees that describes, of the materials, goods, and products that were used to construct, or to support the construction of, qualified infrastructure projects receiving financial assistance from the Bank within the most recent 2 calendar years, the percentage of such materials, goods, and products that were created, sourced, or manufactured in the United States.
(3)Public database of funded qualified infrastructure projectsThe Board shall develop, maintain, and update a publicly available database containing descriptions of each qualified infrastructure project receiving financial assistance from the Bank, including the amount and form of financing. (4)Study on Bank effectiveness (A)StudyThe Board shall, every 2 years, carry out a study to evaluate the effectiveness of the financial assistance provided by the Bank.
(B)ReportThe Board shall issue a report to the applicable congressional committees containing all findings and determinations made in carrying out the study required under subparagraph (A). (5)GAO study (A)StudyAfter the end of the 5-year period beginning on the date of enactment of this Act, the Comptroller General of the United States shall carry out a study to evaluate the effectiveness of the financial assistance provided by the Bank.
(B)ReportThe Comptroller General shall issue a report to the applicable congressional committees containing all findings and determinations made in carrying out the study required under subparagraph (A). (g)DefinitionsIn this section:
(1)Applicable congressional committeesThe term applicable congressional committees means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. (2)BankThe term Bank means the 21st Century American Infrastructure Bank.
(3)BoardThe term Board means the board of trustees of the Bank. (4)Eligible infrastructure providerThe term eligible infrastructure provider means a State, local government, Tribal government, corporation, nonprofit entity, public-private partnership, or any other person who is or will be carrying out a qualified infrastructure project.
(5)Financial assistanceWith respect to a qualified infrastructure project, the term financial assistance means any loan or bond guarantee provided under this section with respect to such project, and any equity investment made under this section in such project (6)Qualified infrastructure projectThe term qualified infrastructure project means a project—
(A)sponsored by— (i)a State, local, or Tribal government, or any political subdivision of such a government (including a transit agency or port authority); or
(ii)a group of entities described under clause (i), including a metropolitan planning organization; (B)that is or will be owned by an entity described under subparagraph (A); and
(C)that involves the construction, maintenance, improvement, or repair of a transportation, energy, water, communications, or educational facility.  